PER CURIAM.
This is an appeal from a judgment and sentence for criminal contempt. Upon review of the record we are of the view that the appellant was entitled to the procedural due process rights provided in Fla.R.Crim.P. 3.840 and that the trial court erred in entering judgment and sentence without first following the procedures set out therein. See Pugliese v. Pugliese, 347 So.2d 422 (Fla. 197); Buzkar v. Buzkar, 368 So.2d 430 (Fla. 2d DCA 1979); Vines v. Vines, 357 So.2d 243 (Fla. 2d DCA 1978). Accordingly, this cause is hereby reversed and remanded for further proceedings in accord herewith.
ANSTEAD, MOORE and BERANEK, JJ., concur.